                 Case 2:18-cr-00100-JAM Document 97 Filed 07/30/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-100 JAM
12                                 Plaintiff,              STIPULATION TO CONTINUE RESTITUTION
                                                           HEARING; FINDINGS AND ORDER
13                          v.
                                                           DATE: August 3, 2021
14   SCOTT STEPHEN HOWARD,                                 TIME: 9:30 a.m.
                                                           COURT: Hon. John A. Mendez
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      The judgment and sentencing in this matter was held on June 29, 2021. ECF 91.

21          2.      The restitution hearing was set for August 3, 2021. ECF 89, 91.

22          3.      To date, the government has received ten (10) restitution requests related to this matter.

23          4.      In order to further ascertain the victims’ losses, the parties jointly request that the

24 restitution hearing be continued 49 days and that the restitution hearing be set September 21, 2021,

25 pursuant to 18 U.S.C. § 3664(d)(5).

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME                1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00100-JAM Document 97 Filed 07/30/21 Page 2 of 2


 1         5.      This date is within the 90-day deadline for determination of restitution provided in 18

 2 U.S.C. § 3664(d)(5).

 3         IT IS SO STIPULATED.

 4

 5
     Dated: July 29, 2021                                   PHILLIP A. TALBERT
 6                                                          Acting United States Attorney
 7
                                                            /s/ SHEA J. KENNY
 8                                                          SHEA J. KENNY
                                                            Assistant United States Attorney
 9

10
     Dated: July 29, 2021                                   /s/ LEXI P. NEGIN
11                                                          LEXI P. NEGIN
12                                                          Counsel for Defendant
                                                            SCOTT STEPHEN HOWARD
13

14

15
                                          FINDINGS AND ORDER
16
           IT IS SO FOUND AND ORDERED this 30th day of July, 2021.
17

18                                                    /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
19
                                                      UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             2
      PERIODS UNDER SPEEDY TRIAL ACT
